This is an original proceeding in prohibition, filed in this court September 30, 1909, by plaintiffs, as creditors of Joshua Burdett, deceased, for themselves and all others of his creditors similarly situated, alleging, in substance, that Sudie M. Burdett, as widow of said Joshua Burdett, who died testate at Eufaula, April 3, 1906, and whose will was duly probated on July 28, 1906, in the United States Court for the Indian Territory, Western District, at Eufaula, was proceeding by petition in the county court of McIntosh county against defendants named, as executors of said will, to have dower assigned to her, pursuant to the laws of Arkansas in force in the Indian Territory at the time of her husband's death, out of the proceeds of certain life insurance policies owned by deceased at the time of his death and payable thereupon to his executors, administrators, or assigns, and which had been collected by them as his executors; that defendant Frank W. Rushing, as judge of said county court, was without jurisdiction to assign her dower therein, but was proceeding so to do contrary to law. Later defendants pleaded to the alternative writ, raising certain questions, all of which have been passed on by this court in the case of Bell Burdett etal., Plaintiffs in Error, v. Sudie M. Burdett et al.,Defendants in Error, infra, 109 P. 922. As the law laid down in that case is decisive of the questions raised in this, the peremptory writ is denied.
All the Justices concur. *Page 434